Boatwell in right of his wife was the vendor by means of the sheriff, according to the act of 1762, ch. 5, sec. 10. And it is absurd that the seller shall become the purchaser. To whom shall he give bond and sureties as required by the act? Surely, not to himself; much less to the sheriff, who is only an instrument and has no interest. The goods yet remain part of the intestate's estate, and an execution issued against his assets in the hands of his administrators would attach upon them. An administrator or executor as such can no otherwise become entitled to the goods of his testator than by paying their value to creditors, as stated in the book cited.
Verdict and judgment for defendant.
NOTE. — See Corbin v. Waller, post, 108; Tomlinson v. Detestatius,post, 284; Brittain v. Brown, 4 N.C. 332; Ryden v. Jones, 8 N.C. 497;Gordon v. Finlay, 10 N.C. 239; Falls v. Torrence, 11 N.C. 412; Cannonv. Jenkins, 16 N.C. 422; Villines v. Norfleet, 17 N.C. 167.